FILED
                             NOT FOR PUBLICATION                            MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



XIQIU HE,                                        No. 11-72309

               Petitioner,                       Agency No. A097-873-132

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Xiqiu He, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum and withholding of removal. We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, Gu v. Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006), and we deny the

petition for review.

      Substantial evidence supports the agency’s finding that He failed to

demonstrate that the harm he suffered when the police interrupted a house church

gathering rose to the level of past persecution. See Gu, 454 F.3d at 1019-21; Li v.

Ashcroft, 356 F.3d 1153, 1158 (9th Cir. 2004) (en banc) (persecution is an

“extreme concept”). Substantial evidence also supports the agency’s finding that

He did not establish a well-founded fear of future persecution. See Ladha v. INS,

215 F.3d 889, 897 (9th Cir. 2000) (a petitioner must provide “credible, direct, and

specific evidence” to support a well-founded future fear); Nagoulko v. INS, 333

F.3d 1012, 1016-17 (9th Cir. 2003) (petitioner’s future fear was speculative).

Accordingly, He’s asylum claim fails.

      Because He failed to meet the lower burden of proof for asylum, it follows

that he has not met the higher standard for withholding of removal. See Zehatye v.

Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                          2                                      11-72309